 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MARIA LOPEZ,                                    No. 2:19-cv-00390-TLN-KJN
12                        Plaintiff,
13           v.                                       ORDER
14    LIFE INSURANCE COMPANY OF
      NORTH AMERICA,
15
                          Defendant.
16

17          Pursuant to Federal Rule of Civil Procedure 5.2 and Local Rule 141, Plaintiff’s Request to

18   Seal a portion of her medical records contained in Exhibits to her Complaint is hereby

19   GRANTED. The Clerk of the Court is directed to file the following documents UNDER SEAL:

20                •   Exhibit 5, pages 415-418

21                •   Exhibit 6, pages 529-545

22                •   Exhibit 6, pages 551-563

23                •   Exhibit 6, pages 635-637

24          The documents are to remain sealed until further order from this Court.

25          IT IS SO ORDERED.

26   Dated: March 13, 2019

27

28                                                      Troy L. Nunley
                                                      1 United States District Judge
